 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned will recommend that the Respondentcease anddesist fromin any mannerinfringing upon the rights guaranteed in Section 7 of the Act.Inasmuch as the two corporate Respondents, admittedly, are commonlyowned and each of them is managed by the same officers, and that each of thempursue a commonly controlled labor relation policy, they should jointly be enjoinedin the future from committing any of the unfair labor practices found hereinto have been committed by either of them in the past.Since it has been found that the evidence does not support the allegationsof the complaint that Lorraine Petrovich was discriminatorily refused reem-ployment by the Respondents in violation of Section 8 (a) (3) of the Act, theundersigned will recommend that the allegations of the complaint with respectto these allegations be dismissed.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1.TextileWorkers Union of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing their employees in theexercise of the rights guaranteed in Section 7 of the Act, the Respondentshave engaged in and are engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.3.By discriminating in regard to the hire and tenure of employment ofFlorence Orlando, and thereby discouraging membership in Textile WorkersUnion of America, CIO, the Respondents have engaged in and are engaging inunfair labor practices within,,the meaning of Section 8 (a) (3) of the Act.4.By discriminating in regard to the hire of Lorraine Petrovich because shefiled charges under the Act, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (4) of the Act.5.By refusing to reemploy Lorraine Petrovich in July 1949, the Respondentshave not violated Section 8 (a) (3) of the Act, as alleged in the complaint.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]CHARLES C.CATHEY,INDIVIDUALLY AND ASEXECUTOR OF THE ESTATEOF T. M. CATHEY, D/B/A CATHEY LUMBER COMPANY 1andLOCALNo.422,INTERNATIONAL WOODWORKERS OF AMERICA,C. I.O.Case No.15-CA-140.February28, 1951Decisionand OrderOn October 31, 1950, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that he cease and desist there-1The name of the Respondent appears as amended.93 NLRB No. 80. CATHEY LUMBER COMPANY511from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint and recommended dismissalof these allegations.Thereafter, the Respondent and the Union filedexceptions to the Intermediate Report.The Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerrorwas committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in this case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner with the following additions and modifications :1.We find, as did the Trial Examiner, that the Respondent violatedSection 8 (a) (1) of the Act by the conduct of Manager Ward andForeman Farris in (1) threatening Eugene Street, Andrew Bonner,Willie Sears, and Sam Lamphers with discharge and other economicreprisals if they engaged in union activities or because of their unionmembership, and (2) interrogating Willie Sears and Sam Lamphersas to union activities at the plant. In addition, we find, contrary tothe Trial Examiner's conclusion, that the Respondent violated Sec-tion 8 (a) (1) of the Act by Foreman Farris' statement to Sam Cook,when Cook applied for reinstatement, that if he came back to work,there wouldn't be "another union here on the job."We note that Far-rismade the remark immediately after he informed Cook that therewas no job available for him. In this context, Farris' statement toCook was a clear warning that Cook would have to abandon the Unionas a condition of reemployment.3 It was therefore clearly violative ofSection 8 (a) (1) of the Act 4OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor ,Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Charles C. Cathey, In-dividually and as Executor of the Estate of T. M. Cathey, d/b/aCathey Lumber Company, Montgomery, Alabama, his agents andassigns shall :2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Houston,Murdock, and Styles].5Cathey Lumber Company,86 NLRB 157, 165, relied upon by the Trial Examiner for acontrary conclusion, is clearly distinguishable.There, unlike the instant case, the remarkto the applicant for employment followed his hiring.As the act of hiring was clearlyincompatible with any hostility on the part of the respondent toward the applicant becauseof his union membership or activity, the statement was held to be lacking in coercive effect.4 SeeThe Warren Company, Incorporated,90 NLRB 689. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a) Interrogating his employees concerning their union activitiesor union activities in the plant; threatening his employees with dis-charge or other economic reprisal because of their union affiliationor activities ; and warning his employees that he will not have a unionin his plant.(b) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Local No. 422, InternationalWoodworkers of America, C. I. 0., or any other labor organization, tobargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or allof such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) of theAct.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at his plant in Montgomery, Alabama, copies of the noticeattached hereto and marked "Appendix A." 5Copies of said notice, tohe furnished by the Regional Director for the Fifteenth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and maintainedby him for sixty (60) consecutive days thereafter, in conspiciiousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for the Fifteenth Region, in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it allegesa violation of Section 8 (a) (3) of the Act, be, and it hereby is,dismissed.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, asamended, we hereby notify our employees that :6 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words, "A Decision and Order,"the words,"A Decreeof the United States Court of Appeals Enforcing CATHEY LUMBER COMPANY513WE WILL NOT interrogate our employees concerning theirunion activities or union activities in the plant; threaten ouremployees with discharge or other economic reprisal because oftheir union affiliation or activities; or warn our employees thatWe will not have a union in our plant.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organ-ization, to form labor organizations, to join or assist LOCAL No.422, INTERNATIONAL WOODWORKERS OF AMERICA, C. 1. 0., or anyother labor organization, to bargain collectively through rep-resentatives of their own choosing, to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all of such activities, ex-cept to the extent that such right may be affected by an agreementrequiring membership in a l abor ' organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.All our employees are free to become, remain, or refrain from be-conning members of the above-named union or any other labor organ-ization, except to the extent that this right may be affected by anagreement in conformity with Section 8 (a) (3) of the Act.CHARLES C. CATHY, individually and as executor of theestate of T. M. CATHEY, D/B/A CATHEY LUMBER COMPANY,Employer.By ---------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderAndrew P. Carter, Esq,for the General Counsel.Fred S. Ball, Jr., Esq.,of Montgomery, Ala., for the Respondent.Thomas S. Adair, Esq.,of Montgomery, Ala., for the Union.STATEMENT OF THE CASEUpon a first amended charge filed on December 9, 1949,by Local No 422,InternationalWoodworkersof America, C. I 0., herein called the Union, the-General Counsel of the National Labor Relations Board, called herein re-spectively the General Counsel and the Board,by the Regional Director of theFifteenth Region(New Orleans,Louisiana),on June 26,1950 issued a complaintagainst Cathey Lumber Company,herein called the Respondent,alleging thatthe Respondent had engaged in and was engaging in unfair labor practices af-fecting commerce within the meaning of Section 8 (a) (1) and(3) and Sec-tion 2(6) and(7) of the Labor Management RelationsAct, 1947,herein referred943732-51-34 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDto as the Act. Copies of the complaint, the first amended charge upon whichitwas based, together with notice of hearing thereon, were duly served uponthe Respondent and the Union.With respect to unfair labor practices, the complaint alleged in substance :(1)That, in violation of Section 8 (a) (3) of the Act, the Respondent dis-criminatorily discharged L. C. Chisson on or about January 5, 1949, and Ar-thur Harris,on or about January 7,1949, and failed or refused to reinstateChisson until on or about February 1, 1949, and has at all time since January7, 1949, failed or refused to reinstate Arthur Harris for the reason that theyjoined or assisted the Union or engaged in other concerted activities for thepurposes of collective bargaining or other mutual aid or protection therebydiscriminating in regard to their hire or tenure of employment,'and therebydiscouraging membership in the Union; (2) that the Respondent, in violation ofSection 8 (a) (1) of the Act by certain named officers, agents, representatives,and employees, from on or about November 27, 1948, and continuing to the dateof the complaint, by certain stated acts has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.In the answer filed July 3, 1950, the Respondent admitted certain allegationsof the complaint but denied the commission of any unfair labor practicesTheanswer contained the further defense that the allegations of the complaint re-ferring to L. C. Chisson are based upon acts alleged to have occurred more than6 months prior to the filing of a charge with the Board and service thereof uponthe Respondent ; and further that the complaint should be dismissed with re-spect to the 8 (a) (1) allegations contained in paragraph VII because no chargehas been filed with the Board charging said acts or a copy thereof served on theRespondent and further because the acts alleged to have occurred from on orabout November 27, 1948, and continuing to date are acts, some of which arealleged to have occurred more than 6 months prior to the filing of a charge orservice thereof upon the Respondent.Pursuant to notice a hearing was held in Montgomery, Alabama, on August 8and 9, 1950, before W. Gerard Ryan, the undersigned Trial Examiner, dulydesignated by the Chief Trial Examiner.At the opening of the hearing, Igranted the Respondent's motion to exclude certain witnesses from the hearingroom, except while testifying. I then granted a motion by the General Counselto dismiss from the complaint the allegations in paragraphs V and VI relatingto L. C. Chisson.The General Counsel, the Union, and the Respondent par-ticipated in the hearing and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearing uponthe issues.At the close of the General Counsel's case-in-chief, upon the Respondent'smotion to dismiss the 8 (a) (3) allegations of the complaint relating to thedischarge of Arthur Harris, I dismissed paragraphs V, VI, and VIII on theground that the proof adduced to support the allegations is insufficient to sustaina primafaciecase.'IViewing the evidence most favorably to the General Counsel for the purposes of themotion, the General Counsel had introduced evidence that the Respondent had violatedthe provisions of Section 8 (a) (1) of the Act and entertained antiunion animus which wasindicated chiefly by informing three other union employees that they were being taken backbut for the first mistake they made they would be discharged ; by putting in force amendedrules of conduct containing some new harsh provisions;and possibly by assigning Harristo several jobs in the 4 days he was there.As part of the proof that Harris was dis-criminatorily discharged,the testimony of four witnesses was introduced.Willie Sears,a member of the Union,whose job included keeping the toilets clean, reported to Foreman CATHEY LUMBER COMPANY'515At the conclusion of the testimony, the Respondent moved to exclude therebuttal testimony_ offered by the General Counsel and the Union on the groundthat it is not properly rebuttal testimony and is immaterial.Decision was re-served on the motion and is now denied for reasons hereinafter stated. TheRespondent also moved to strike from the complaint subdivision D of paragraphVII on the ground that there is no evidence to support the allegation that theRespondent threatened a shutdown of the plant if the Union become activeagain.Decision was reserved. I now grant that motion since there is no evi-dence that the Respondent threatened a shutdown. The General Counsel andthe Union moved for reconsideration of the Trial Examiner's ruling which dis-missed the 8 (a) (3) allegations of the complaint relating to Arthur Harris,and I denied that motion.The parties waived oral argument at the conclusion of the testimony andwere afforded an opportunity to file briefs, proposed findings of fact, and con-clusions of law.Only the Respondent has filed a brief.Upon the entire record in the case, and from my observation of the witnesses, Imake the following :FINDINGS OF FACTI'ITHE BUSINESS OF TIIE RESPONDENTThe Respondent is a partnership composed of the executor of the estate ofC. C. Cathey and T. M. Cathey ; and maintains a lumber plant at Montgomery,Alabama.In the conduct of its business at its Montgomery plant, the Respondent duringthe year 1949 purchased' raw materials and supplies, consisting principally oflogs and rough timber, valued in excess of $200,000, substantially all of whichwas purchased from locations within the State of Alabama and duringthe same year sold and delivered finished products valued at more than $500,000,approximately 85 -percent of which was sold and shipped to customersoutside the State of Alabama. The Respondent concedes, and I find, that it isengaged in commerce within the meaning of the Act.I'arriss that Harris had soiled the end (outside)toilet.Farriss directed Sears to getHarris and also to notify Ward, the manager.Confronted by Sears, Farriss,and Ward,Harris denied soiling it.Sears saw Harris enter the outside toilet,saw him come out,and then Sears went inand saw the toilet, which he testifiedwas clean before Harrisused it, in a dirty condition.Eugene Street,president of the Union, corroborated Sears,testifying that he saw Harris enter the outside toilet and come out 5 minutes later.Arthur Harristestified on direct examination that he went first to the outside toilet butitwas dark and he did not notice whether it was "messed up" so he went and used theinside toilet.On cross-examination he testified that the seat of the toilet that was soiledwas the toilet that he had used about an hour previously, he repeated that the same toiletthat he had used and which he saw when he went back with Sears was soiled and that itwas the outside toilet ; then, he contradicted himself by saying that he did not use the out-side toilet because he had looked at it and found it dirty.IsaiahGlasstestified'that he(Glass) had seen the inside toilet dirty and used the outside toilet which was all right;that neither toilet was dark ; that the inside toilet was so dirty it looked as if someone hadstood on the seat. Glass did not see Harris go into either toilet or come out of either toilet.In his argument opposing the motion to dismiss, the General Counsel freely admitted thathe had purposely introduced conflicting testimony in. order to portray a situation that wasso confused that it would be reasonable to infer from such circumstances that the Re-spondent did not act reasonably in discharging Harris and thereupon seized the oppor-tunity to get rid of him for discriminatory reasons.Although the record shows no oneever before had been discharged for soiling a toilet (offending employees were subject tofines) the record also shows that never before had a toilet been fouled as this one was.In the face of such credible evidence that Harris had committed the offense from twoeyewitnesses who had seen Harris go in and come out of the outside toilet, and Harris'contradictory testimony,any inference that he was discriminatorily discharged was over-come by compelling evidence to the contrary. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT.THE ORGANIZATION INVOLVEDLocal No. 422, International Woodworkers of America, C. I. 0., is a labororganization which admits to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercion1. Interrogation,warnings,and threatsEugene Street testified that he'first went to work for the Respondent in 194aor 1941 and worked continuously until the time when he participated in a strikecalled by the Union in 1946.At the time of the strike,Street was a shop.steward for the Union;but at the time of the hearing herein he was theunion president.Following notification from the Respondent that he couldreturn to work, Street applied for work on or about December 13, 1948. Themanager, Grover Ward, called Street and another employee,David Byrd, intohis office before they were assigned to jobs and acquainted them with theamended company rules each was expected to follow.Street testified that Wardtold themtheywere to do anything the foremen or any of the white peoplethere told them to do,even if it was to jump in a ditch;that there was to beno gathering together to talk, and that Ward knew how long it took to unloada carload of lumber and he was going to time their work as he-sat there andwatched them.Followingthat,Street was assigned to pulling lumber on theslip and about an hour and a half later,Street testified that Ward approachedhim and stated that Street ought to be trying to take care of his family andthat Wardwas not going to have that"damn union"back.Ward denied thathe had made the statements attributed to him,explaining that he had gone overthe amended rules with Street and Byrd,and then assigned them to their jobs.'I credit the testimony of Street and find that Ward did tell Street that heshould be trying to take care of his family and that Ward was not going to havethe "damn union"back.Since that statement by Ward clearly implied a threatof discharge to Street if he engaged in any activity to bring the Union back,contrarytoWard's announced intention that he was not going to have the Unionback, it is clearly interference,restraint, and coercion violative of the Act,and I so find.-Andrew Bonner testified that he had worked for the Respondent for 9 yearsprior to October 1946,when he participated in a strike called by the Unionagainst the Respondent;that, following receipt of the letter from Respondentoffering him reinstatement,he applied to Ward on or about December 13, 1948,and spent approximately an hour in Ward's office,during which time Ward madestatements to him to dissuade him from returning to work, saying that thereason Bonner wanted to return to work was that he loved the Union"too much"and that Ward was not going to have the Union back; that Bonner could havea job working alone on the trimmer which was then being handled by three orfour employees;that all his men do not want a union and he was not going tohave any union men mixing with them;that Street and Byrd were "going ondown Court Street" for the first error they made;and that if Bonner wantedto go to the rest room during working hours, he better wait until noontime; andthat Ward further said,when Bonner protested,that he was trying to give him2 The Respondent argued that Ward's denial is strengthened by pointing out that half ofits present employees are union members.Such an argument falls of its own weight sincethe record shows that Ward testified on direct examinationthatapproximately half of thepresent employees were "union members or ex-union members " CATHEY LUMBER COMPANY517a hard way to go because Bonner was a union' man and he did not want and wasnot going to have any union man back in the plant. Street corroborated Bon-ner to the extent that he spoke to Bonner before Bonner entered Ward's office ;that he sawBonner andWard together in Ward's office for approximately 30minutes; and that he again talked with Bonner after he left Ward's office. Bon-ner's testimony that Foreman Gibson was present for 5 or 10 minutes while heand Ward were talking together was not contradicted by Gibson.Roselyn Allentestified that she worked as bookkeeper for the Respondent from October 6,1941, until she left on August 1, 1949.She described the office plan to show thatshe could observe who came to visit Ward, since anyone would have to comethrough the front door and pass her desk to enter Ward's office .3 The negativetestimony of Allen that she did not see Bonner, although she had opportunityto see himif she andBonner were there at thesame time,does not offset posi-tive affirmative testimony by Street that he saw Bonner and Ward together inthe office.Ward not only denied that the conversation with Bonner had takenplace, but he denied that Bonner had been in his office ; and, further, that hehas not talked to Bonner since a conversation he had with him a week or 10days after the plant had resumed operations after the strike (1946), when Bon-ner returned and asked for work at which time Ward said that he told Bonnerhe would talk with him further about a job when Bonner brought back the twodolly wheels he had stolen from the Respondent ; and that Bonner never didbring, the wheels 'back and get his job, back.4Ward's denial is not credited. Icredit the testimony of Bonner and Street and find that Ward did make the state-ments attributed to him by Bonner which constituted interference, restraint,and coercion, violative of Section 8 (a) (1) of the Act, in that they threatenedand warned him that because of his union membership and activities he wasnot wanted in the employ of the Respondent and that if he did return to workhis lot would be made difficult for him because he belonged to the Union.Willie Sears testified that he belonged to the Union and had worked for theRespondent continuously since 1940.He participated in the strike which beganin October 1946 and remained on strike until it wasover.Searstestified thaton or about October 5, 1949, Ward asked him, in the presence of his brother,James Sears, who was still working for the Company but did not testify, if hehad gone to the union meeting to which Sears replied that he had not ; thatWard stated to them if they fooled with the Union they would lose their overtime.Ward denied that' he had such conversation. Sears' testimony is credited andI find that Ward did question him concerning his attendance at a union meeting,and further threatened Sears and his brother with loss of overtime if they tookpart in union, activities.Such ,interrogation and threat of reprisal, has longbeen held to be violative of the Act.'Willie Sears further testified that about October 18, 1949, in the mill afterworking hours, the mill foreman, t+'arriss, told him that Sears and Joe Carterwere to go around and tell the boys not to fool with the Union right now and waita while, and thatlater on itwould be better ; that Farriss further stated that hehad to cut his brother-in-law off who was doing some painting, and there was no'Her desk was so placed that she could see Ward's desk,although she was 10 feet away inanother room with an open door in-between4 See,however,Cathey Lumber Company,86 NLRB 157 at 183, where Ward's uncontra-dicted testimony there was credited that we went to Bonner's home on November 3 (1946)and offered him a job;that when Bonner replied he would report for work the next morning,he requested Bonner to bring back two lumber dollies which he had stolen from the Respond-ent ; that Bonner returned the lumber dollies the next morning at which time Bonnerrefused to return to work, stating that the work at Respondent's plant was too difficult.5 Standard-Coosa-Thatcher Company,85 NLRB 1358. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDneed for them fooling with the Union if they wanted to make a living. Farrissdenied that he had made such statements but I credit the testimony of Sears,and find that by such threatening statement the Respondent interfered with, re-strained, and coerced its employees in violation of the provisions of Section 8 (a)(1) of the Act.'Sam .Cook testified .that he belonged to the-Union, went out on-strike in 1946and has neverbeenreturned to work ; that when he applied to Foreman Farrissfor a job after receiving the letter from the Respondent, Farriss told him thatthere was no vacancy but said "If you come back, it won't be another union hereon the job."Cook did not further apply to the Respondent for work.A some-what similar statement that there would be "nomore union" has been held not toconstitute interference, restraint, or coercion 7 and it is therefore found thatthe Respondent did not violate Section 8 (a) (1) in thatrespect.Sam Lamphers testified that he began work for the Respondent in 1945 andis stillemployed.He did not join the Unionnor jointhe strike in 1946.Lamph-ers testified that on or about October 17, 1949, about 4: 50 p. in., while he wasworking, the foreman, Farriss, inquired if anyone had anything to say to him yetabout the Union ; that when Lamphers replied in the negative, Farriss said,"Well, if they say anything to you about it, you say `Yes' and go on." Farrissthen added, "Some of _you boys might go hungry directly."Farriss denied suchstatements but I credit the testimony of Lamphers and find that Farriss didquestion Lamphers and threaten him as aforesaid and thereby the Respondentinterfered with, restrained, and coerced its employees within the meaning ofSection 8 (a) (1) of the Act 8With respect to the Respondent's motion to exclude the evidence offered inrebuttal on the ground that a witness may not be impeached on an immaterialmatter, I deny the motion, as a matter of discretion, for the followingreasons.As part of the Respondent's case, its manager, Grover Ward, testified that hesent out letters to 17 employees to return to work and 4 did return; that, atno time since the strike did he ever make statements to any employee threaten-ing to run the Union away from the plant or that he was not going to haveunion men working for him, or any statements of that kind.Upon cross-exami-nation, he was asked if he had conversations with all 17 or part of them towhich Ward answered that he had conversations only with the 4 who returnedto work and had no conversations with any of the other 13He admitted whenhis attention was directed to Watt Foggy and Isaac Fitzpatrick that he hada conversation limited to telling them, when he delivered the letters, that theletters were offers of jobs ; but specifically denied any conversation with Stankey,Stokes, Bonner, Stoval, Lem Fitzpatrick, or Dailey ; and did not remember anyconversation had with Hendricks. In rebuttal, the General Counsel and theUnion called Isaac Fitzpatrick, Lem Fitzpatrick, Morgan, Byrd, Dailey,Foggy,Stoval, Stokes, and Hendricks, all of whom 'testified to conversations had withWard after they had received their letters containing the job offers.In sur-rebuttal,Ward denied the statements made by the rebuttal witnesses; except thathe stated that he did have conversation with Henry Morgan in which he ex-plained the company rules to him, after which he was put to work and is still° Sears impressed me as a truthful reliable witnessHe testified in a simple, honest,straightforward way, testifying against the interests of the General Counsel and the Unionwhen the questions required it ; and testifying against the Respondent when the questionsrequired it on other occasions.His impartiality lent great weight to his testimony.TCathey Lumber Company,86 NLRB 157.8While the statement by Farriss to Lamphers that "some of you boys might go hungrydirectly" is a threat uttered to deter union adherence or sympathy, the Respondent did notthereby, by such words, threaten to close its plant CATHEY LUMBER COMPANY519employed by the Respondent.Ward also testified that both Foggy and Hend-ricks refused jobs after the letters were handed to them.The rebuttal witnesseswere called on the question of Ward's credibility.While the Respondent urgesthat the question whether Ward did or did not speak to more than 4 who wereinvolved is immaterial or collateral to the issues in the case,I do not find meritin that contention.The test of what is collateral or immaterial to the issuesis contained in the rule laid down inAttorney General v.Hitchcock,(1 Exch.91), namely,"Could the fact, as to which error is predicated,have been shownin evidence for any purpose independently of the contradiction?" °By thattest, the testimony of the rebuttal witnesses is not immaterial nor collateral, forsurely the General Counsel, independently of the contradiction,could have shownthe fact that Ward had talked to more than 4 and could have brought out thesubstance of such conversations,and such evidence would have been admissibleas tending to prove Ward's state of mind, intent,or purpose at the time hereinstated the 4 employees.There are 2 classes of facts which are held not tobe collateral:(1) Facts relevant to some issue in the case and (2)facts relevantto the discrediting of a witness,such as bias, corruption,skill, etc."A witnessmay be impeached as to matters reflecting on his credibility particularly wheresome'of^ the matters such as bias in connection with the particular litigationare fairly closely-knit with the contested issues"The presence or absence ofbias on the part of Ward at the time of making the offers of employment andwhen 4 were reinstated is indeed closely knit with the contested issues herein.This is shown by the fact that in direct examination Ward attempted at leastto show there was an inference of no bias when he testified that at no timesince the strike had he ever made anX statements to any employee constitutingthreats of an antiunion nature.His answer that he rehired the 4 who returnedto work and had no conversations with the other 13 could be the basis,if true,for an inference that he was entirely free from any antiunion animosity, in theabsence of other evidence.In denying the Respondent's motion, I also credit thetestimony of the witnesses called in rebuttal and find that Ward's credibility wasimpeached.I find no merit in the defense as set forth in the Respondent's answer that the8 (a) (1) allegation in paragraph VII of the complaint should be dismissed. OnMarch 14, 1949, the original charge was filed which among other things allegedviolations of Section 8 (a) (1) and(3) of the Act. It was charged that onor about January 7,1949, Arthur Harris was discriminatorily discharged andthereafter refused employment.The charge also alleged that the Respondenthad by other acts and conduct interfered with, restrained,and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.Thischarge was served upon the Respondent on March 17,1949.The amendedcharge was filed on December 9, 1949, served on the Respondent on or beforeDecember 12, 1949, and,among other things, alleged violations of Section 8 (a)(1) and(3) by the discriminatory discharge of Arthur Harris.The amendedcharge also alleged that by other acts and conduct the Respondent had interferedwith, restrained,and coerced its employees in the exercise of their rights asguaranteed in Section 7 of the Act.The complaint was issued on June26, 1950,and served on the Respondent on June 27,1950The complaint and the evidencein the record relate only to unfair labor practices occurring within 6 months3 Wigmore on Evidence,3d Ed., p 657,par 1003.10Ibid, p660,pars. 1004, 100511 See Maguire,"Evidence:Common Sense and Common Law" (Foundation Press, 1947),pp 52, 53. 520DECISIONSOF NATIONALLABOR RELATIONS BOARDprior to the service of the charge on March 17, 1949The charges allegedviolation of Section 8 (a) (1) in the statutory language and the complaint andbillof particulars, which framed the issues in this proceeding, detailed thespecific conduct alleged to violate Section 8 (a) (1). The failure of thecharge to particularize the conduct in question was without prejudice to theRespondent12IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYI have found that the Respondent has violated Section 8 (a) (1) of the Act.It is my opinion, upon the entire record in this case, that the commission inthe future of such acts and of other unfair labor practices may be anticipatedfrom the Respondent's conduct in the past. I shall therefore recommend thatthe Respondent cease and desist from such conduct, and from in any other mannerinfringing upon the rights guaranteed to its employees in Section 7 of the Act.Upon the foregoing findings of fact, and upon the entire record in the case,Imake the following :CONCLusIONEboF LAw1.Local No. 422, International Woodworkers of America, C. I. 0, is a labororganization within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a)-(1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]12 SeeCedartownYarn Mills, Inc.84 NLRB 1 ;Cat hey Lumber Company,86 NLRB 157Lily-Tulip Corporation,88 NLRB 892.WILLIAM R. WHITTAKER Co. LTD.andINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, CIO, PETITIONER.CaseNo. ?1-RC-159f.February28, 1951Decision and Direction of ElectionUpon a petition duly filed under'Section 9 (c) of the National LaborRelations Act, a hearing was held before James W. Cherry, Jr., hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.93 NLRB No. 74.